PER CURIAM.
The petition for writ of certiorari filed by Whispering Pines Lake association is granted, the order under review is quashed, and the cause is remanded to the circúit court below with directions to (1) reverse the final judgment entered in the county court herein; and (2) order a new trial in the instant county court action. In our view, the circuit court departed from essential requirements of law in affirming the county court judgment because there is no evidence in the record upon which the county court could have directed a verdict at the trial of this cause in favor of the respondents Paul and Stella Demosthenis. See: Cohen v. State, 99 So.2d 563, 565 (Fla.1957); Hagan v. Sabal Palms, Inc., 186 So.2d 302, 310 (Fla.2d DCA 1966); Newman v. State, 174 So.2d 479, 481 (Fla.2d DCA 1965).